DETAILED ACTION
The present application, filed on or after March 16, 2013, is being 
 examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Examiner finds that at least the following ordered combination of elements do not recite mental processes (or any other judicial exception) and thus recite patent eligible subject matter: 
. . . and (ii) a primary key value associated with the data record with a different primary key value; create further sanitized data records for the set by algorithmically replacing, in the data record or a previously sanitized data record, (i) the data entries that comprise NPI data with fictitious data and (ii) a primary key value associated with the data record or the previously sanitized data record with a different primary key value, wherein creating further sanitized data records occurs iteratively until the predetermined quantity of sanitized data records are created, and wherein each of the sanitized data records in the set includes fictitious data and primary key values that are unique to each sanitized data record 
maintain integration between the sanitized data records and associated tables by generating the primary key value associated with each sanitized data record in the set across the associated tables. . . 

The closet prior art, Buckingham, along with the prior art of record fails to teach or suggest, alone or in combination the following as required by the independent claims: 
create further sanitized data records for the set by algorithmically replacing, in the data record or a previously sanitized data record, . . .   (ii) a primary key value associated with the data record or the previously sanitized data record with a different primary key value, wherein creating further sanitized data records occurs iteratively until the predetermined quantity  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT M PHILLIPS, III whose telephone number is (571)270-3256. The examiner can normally be reached 10a-6:30pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on (571)270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/ALBERT M PHILLIPS, III/Primary Examiner, Art Unit 2159